[Cite as Zara Constr., Inc. v. Belcastro, 2022-Ohio-788.]


                                        COURT OF APPEALS
                                     RICHLAND COUNTY, OHIO
                                    FIFTH APPELLATE DISTRICT


ZARA CONSTRUCTION, INC.,                            :       JUDGES:
                                                    :       Hon. W. Scott Gwin, P.J.
        Plaintiff - Appellant                       :       Hon. Patricia A. Delaney, J.
                                                    :       Hon. Craig R. Baldwin, J.
-vs-                                                :
                                                    :
SCOTT BELCASTRO, et al.,                            :       Case No. 2021 CA 0039
                                                    :
        Defendants - Appellees                      :       OPINION



CHARACTER OF PROCEEDING:                                    Appeal from the Richland County
                                                            Court of Common Pleas, Case No.
                                                            2019 CV 0537 R



JUDGMENT:                                                   Reversed and Remanded



DATE OF JUDGMENT:                                           March 16, 2022



APPEARANCES:

For Plaintiff-Appellant                                     For Defendants-Appellees

THOMAS L. ROSENDBERG                                        J. THOMAS NOCAR
Roetzel & Andress LPA                                       JAMES A. KING
41 S. High Street, 21st Floore                              Porter, Wright, Morris & Arthur LLP
Columbus, Ohio 43215                                        41 S. High Street, 29th Floor
                                                            Columbus, Ohio 43215
BRIAN D. BREMER
Roetzel & Andress LPA
222 S. Main Street, Ste. 400
Akron, Ohio 44308
Richland County, Case No. 2021 CA 0039                                              2


Baldwin, J.

      {¶1}    Zara Construction, Inc. is appealing the Richland County Court of Common

Pleas decision granting appellees’ motion for directed verdict regarding Zara’s complaint

to foreclose a mechanic’s lien and its claim for relief in quantum meruit or unjust

enrichment. Appellees are Scott and Christine Belcastro.

                       STATEMENT OF FACTS AND THE CASE

      {¶2}    Zara Construction, Inc. was started by Joseph Zara in 1992 as a general

contracting business, primarily focusing on home construction, but also performing some

light commercial work. Zara agreed to build a home designed by Scott and Christine

Belcastro. The Belcastros provided plans for the home and, after multiple discussions the

Belcastros agreed to have Zara complete some of the work. The Belcastros chose to

serve as their own general contractor for several steps of the construction to reduce their

costs. Parts of the project, including labor and materials for the footers and foundation,

interior post and beam features and the spiral stair case, were completed by persons

working under the supervision of the Belcastros.

      {¶3}    Zara drafted the contract and delivered it to the Belcastros for review on or

before December 29, 2017.       The Belcastros reviewed the contract and requested

changes before it was signed on February 15, 2018.

      {¶4}    Zara hired Stephen Marek to supervise a portion of the Belcastro project

Zara was to complete and, at some point, the Belcastros hired Marek to perform work

outside the parameters of the Zara Contract.

      {¶5}    Zara met with the Belcastros on several occasions to discuss the progress

of the construction, work completed by the other contractors and change orders. The
Richland County, Case No. 2021 CA 0039                                              3


meetings became contentious and the relationship between the parties deteriorated. Zara

and the Belcastros held each other responsible for delays and increased costs. Zara

claimed that the project was delayed as a result of the use of multiple contractors and the

Belcastros practice of reconsidering the plans in the midst of construction. The Belcastros

delayed the installation of roofing while they considered a solar power system, but

decided against that option due to the expense. Belcastros requested installation of floor

drains in the garage, but Zara argued that they were not in the original plans and that a

change order must be approved prior to their installation. Zara claimed that timbers

installed by a third-party were not properly dried and caused delay in installation of

drywall.

       {¶6}   The Belcastros were frustrated by their perception that they were misled

about the cost of the home. They also considered Zara unresponsive to requests for

information regarding change orders. Discussions regarding the direction of the project,

arguments regarding what was required by the contract and the need for change orders

grew heated during construction. The disagreements grew strident, and, in April 2019 the

Belcastros issued a notice of termination.

       {¶7}   On April 2, 2019 the Belcastros delivered a letter to Zara claiming that Zara

had defaulted and that the default must be cured within seven days. Zara did not respond

and, on April 9, 2019 the Belcastros sent notice that the contract was terminated. Zara

did no further work on the Belcastro home and the Belcastros completed the home with

the help of other contractors.

       {¶8}   On May 6, 2019 Zara recorded an Affidavit of Lien stating that it had

provided labor and materials for construction of the Belcastros’ home, that the last date
Richland County, Case No. 2021 CA 0039                                                 4


of work was April 9, 2019 and that Zara was owed $147,405.58 over and above all credits

and set-offs. (Plaintiff’s Exhibit 4.) On June 20, 2019, Zara filed a second lien, identical

to the first except for the following: “Zara Construction is currently owed the sum of

$114,632.30 over and above all credits and set-offs for the work or materials described

in Paragraph 2 above. This Amended Affidavit of Lien replaces the Affidavit of Lien filed

with the County Recorder on May 6, 2019 for a different amount.” (Plaintiff’s Exhibit 5.)

       {¶9}    On July 23, 2019 Zara filed a complaint to foreclose the mechanic’s lien and

included counts seeking compensation based upon theories of quantum meruit and unjust

enrichment. On August 28, 2019, the Belcastros filed an answer and counterclaim

containing    allegations   of    breach   of   contract,   slander   of   title,   breach   of

bailment/conversion, unjust enrichment, negligence and a request for declaratory

judgment. Zara filed its Reply to the counterclaim on September 12, 2019 and the matter

was set for a jury trial.

       {¶10} The Belcastros moved for summary judgment on their claim that they were

entitled to a declaratory judgment that Zara had violated the Home Construction Service

Suppliers Act. (Counterclaim, Count II). The trial court granted that motion, found that

Zara had committed several violations of the Act and ordered that damages would be

determined at a hearing.         Zara also moved for summary judgment regarding the

Belcastros’ claims for negligence and unjust enrichment, but that motion was denied.

       {¶11} The parties presented volumes of testimony and exhibits during a seven

day jury trial, but Zara’s appeal involves a limited amount of the evidence that addressed

the validity of the mechanic’s lien and whether the facts support a claim for quantum

meruit or unjust enrichment.
Richland County, Case No. 2021 CA 0039                                                  5




                                    MECHANIC’S LIEN

       {¶12} The dispute regarding the mechanic’s lien arose from Zara’s admission that

the amount listed in the lien filed on May 6, 2019 was incorrect. Joseph Zara confirmed

that “we put numbers from different things into that lien that shouldn't have been on there

by accident.” (Trial Transcript, p. 72, lines 19-20). He confirmed that the correct amount

of the lien was described in Exhibit 5, the amended lien, filed on June 20, 2019.

       {¶13} The parties also disputed the date of the last date of work toward completion

of the Belcastro home. Joseph Zara’s affidavit listed the last day of work as April 9, 2019,

though during the trial he could not recall “what is the last day we were on the job” in

response to questions about working on the site. (Trial Transcript, p. 311, line 15). Zara

did confirm that he was still working toward fulfilling the contract and finishing the home

until termination on April 9, 2019. (Trial Transcript, p. 348, line 16 to p. 349, line 2).

Stephen Marek, the project manager, confirmed that Zara was still soliciting contractor

bids in furtherance of the project until April 9, 2019. (Trial Transcript, p. 479, lines 2-8).

                      QUANTUM MERUIT/UNJUST ENRICHMENT

       {¶14} Zara claimed that it completed work prior to termination but had not received

payment for those efforts. The Belcastros contended that no payment was due.

       {¶15} Payment for work completed was divided into four stages by the contract:

“1/4 at Contract Initiation, 1/4 at Framing Dry In, 1/4 at Finished Drywall, 1/4 at Finish

Final with Final Approved Inspection Occupancy Permit Issuance.” (Defendant’s Exhibit

A, p. 1, paragraph two). The first two payments had been made and Zara was prepared

to install the drywall when the Belcastros issued the notice of termination. Zara was
Richland County, Case No. 2021 CA 0039                                              6


prevented from completing the drywall, but had completed “things behind the walls” that

must be finished before drywall is installed such as “electrical rough-in, plumbing rough-

in, heating rough-in.” (Trial Transcript, p. 67, lines 1-9). An invoice for progress payment

would have presumably included the charges for this work, but, because the Belcastros

terminated the contract, the drywall was not installed and no invoice was issued. Zara

was not paid for any of the work or materials completed after the second progress

payment.

       {¶16} The Belcastros contended that because the contract was terminated prior

to Zara completing the third benchmark for payment and issuing an invoice, they had no

obligation to make payment to Zara pending completion of the home pursuant to

paragraph 14(b) of the contract. The Belcastros did send the notices described in

paragraph 14(b), first giving Zara notice that the Belcastros believed that Zara had

defaulted and that they had seven days to cure the default and, when Zara did not

respond to the letter, the Belcastros sent a second letter notifying them that the contract

was terminated.    Relying on paragraph 14(b), the Belcastros then hired others to

complete the home and, because they contend they paid out more than the unpaid

balance owed to Zara under the written contract, they claimed that they were entitled to

compensation.

                                  DIRECTED VERDICT

       {¶17} The Belcastros moved for a directed verdict regarding Zara’s claims at the

close of Zara’s case, claiming that the lien was invalid as the amount was incorrect and

no payment was due. They also claimed that Zara’s claim for quantum meruit or unjust

enrichment must fail because paragraph 14(b) of the contract applied, and that recovery
Richland County, Case No. 2021 CA 0039                                                7


under the theories of quantum meruit or unjust enrichment is not available if an express

contract provision applies.

       {¶18} The trial court granted the request for directed verdict. With regard to the

mechanic’s lien, the trial court found that “the attestation that Plaintiff’s claims in the

original affidavit were being brought "Pursuant to the contract" with the Defendant

homeowners to be false, and the affidavit to be defective for that reason.” The trial court

also found that “[p]laintiff’s attempt to amend its affidavit to state a revised amount due of

$114,632.30 is prima facie evidence that affiant knowingly attested to an incorrect amount

in its original affidavit, thus rendering it invalid,” and that Zara had failed to prove, by a

preponderance of the evidence, that the last day of work was April 9, 2019. (Judgment

Entry, p. 5, 6). With regard to the claim for unjust enrichment or quantum meruit, trial court

found that paragraph 14(b) applied and that any amount due Zara would be calculated

pursuant to that provision of the contract. The trial court concluded that because this

express provision of the contract applied, Zara was prevented from pursuing a claim for

unjust enrichment or quantum meruit.

       {¶19} The directed verdict disposed of Zara’s claims, but Belcastros counterclaim

remained for the consideration of the jury. The Belcastros presented their case and, at

the conclusion of the evidence, dismissed all but the slander of title and breach of contract

claim. The jury was also asked to assess what damages, if any, the Belcastros suffered

as a result of the violations of the HCSSA established prior to trial as a result of summary

judgment.

       {¶20} The jury returned verdicts in favor of Zara on all counts, specifically finding

in response to jury interrogatories that Zara did not breach the contract, that Zara did not
Richland County, Case No. 2021 CA 0039                                             8


commit slander of title and that the Belcastros were not entitled to damages for violation

of the HCSSA.

      {¶21} Zara appealed and submitted two assignments of error:

      {¶22} “I. THE TRIAL COURT IMPROPERLY ENTERED A DIRECTED VERDICT

IN FAVOR OF DEFENDANTS-APPELLEES SCOTT AND CHRISTINE BELCASTRO ON

ZARA CONSTRUCTION'S FORECLOSURE ON A MECHANIC'S LIEN CLAIM.”

      {¶23} “II. THE TRIAL COURT IMPROPERLY GRANTED A DIRECTED VERDICT

TO DEFENDANTS-APPELLEES SCOTT AND CHRISTINE BELCASTRO ON THE

CLAIMS OF UNJUST ENRICHMENT AND QUANTUM MERUIT IN THE COMPLAINT

OF PLAINTIFF-APPELLANT ZARA CONSTRUCTION INC.”

                               STANDARD OF REVIEW

      {¶24} “A motion for directed verdict raises a question of law because it examines

the materiality of the evidence, as opposed to the conclusions to be drawn from the

evidence.” Ruta v. Breckenridge-Remy Co., 69 Ohio St.2d 66, 69, 430 N.E.2d 935 (1982).

Thus, we review a trial court's ruling on a motion for directed verdict de novo. Goodyear

Tire & Rubber Co. v. Aetna Cas. & Sur. Co., 95 Ohio St.3d 512, 2002-Ohio-2842, 769

N.E.2d 835, ¶ 4.

      {¶25} Under Civ.R. 50(A)(4), a motion for directed verdict can only be granted

when, having construed the evidence most strongly in favor of the nonmoving party, the

court concludes that reasonable minds could only reach one conclusion upon the

evidence submitted and that conclusion is adverse to the nonmoving party. Conversely,

the motion must be denied when there is substantial competent evidence supporting the

position of the nonmoving party and reasonable minds might reach different conclusions.
Richland County, Case No. 2021 CA 0039                                               9


Hawkins v. Ivy, 50 Ohio St.2d 114, 115, 363 N.E.2d 367 (1977). “The ‘reasonable minds’

test mandated by Civ.R. 50(A)(4) requires the court to discern only whether there exists

evidence of substantive probative value that favors the position of the nonmoving party.”

Goodyear Tire & Rubber Co. v. Aetna Cas. & Sur. Co., 95 Ohio St.3d 512, 2002-Ohio-

2842, 769 N.E.2d 835, ¶ 3. The nonmoving party “is entitled to have the trial court

construe the evidence in support of its claim as truthful, giving it its most favorable

interpretation, as well as having the benefit of all reasonable inferences drawn from that

evidence.” Gibson v. Drainage Prods., Inc., 95 Ohio St.3d 171, 2002-Ohio-2008, 766

N.E.2d 982, ¶ 21, quoting Ruta v. Breckenridge-Remy Co., 69 Ohio St.2d 66, 68, 430

N.E.2d 935 (1982). Accord Hargrove v. Tanner, 66 Ohio App.3d 693, 695, 586 N.E.2d

141 (9th Dist. 1990). However, neither the weight of the evidence or the credibility of the

witnesses are matters for the court's consideration under Civ.R. 50(A). Wagner v. Roche

Laboratories, 77 Ohio St.3d 116, 119, 671 N.E.2d 252 (1996), quoting Ruta at 68-69, 430

N.E.2d 935.

                                   MECHANIC’S LIEN

       {¶26} In its first assignment of error, Zara contends that the trial court improperly

entered a directed verdict in favor of the Belcastros on Zara’s claim for foreclosure on its

mechanic's lien. The trial court granted the motion for directed verdict after finding that

the mechanic’s lien was invalid for three reasons: Zara’s reference to the contract as the

source of the lien was false; Zara’s attempt “to amend its affidavit to state a revised

amount due of $114,632.30 is prima facie evidence that affiant knowingly attested to an

incorrect amount in its original affidavit;” and Zara “failed to meet its burden of proof by
Richland County, Case No. 2021 CA 0039                                                  10


a preponderance of the evidence that the last day of work performed on the Belcastro

home was April 9, 2019.” (Judgment Entry, pp. 5-6).

                               1311.06 INTERPRETATION

       {¶27} Our analysis of this assignment of error begins with a review of the

requirements of R.C. 1311.06. The relevant language of that section describes the

required content of a mechanic’s lien and the deadline for filing it with the county recorder

in the county in which the improved property is located:

              Any person, or the person's agent, who wishes to avail self (sic) of

       sections 1311.01 to 1311.22 of the Revised Code, shall make and file for

       record in the office of the county recorder in the counties in which the

       improved property is located, an affidavit showing the amount due over and

       above all legal setoffs, a description of the property to be charged with the

       lien, the name and address of the person to or for whom the labor or work

       was performed or material was furnished, the name of the owner, part

       owner, or lessee, if known, the name and address of the lien claimant, and

       the first and last dates that the lien claimant performed any labor or work or

       furnished any material to the improvement giving rise to the claimant's lien.

       ***

              The affidavit shall be filed within one of the following periods:

              If the lien arises in connection with a one- or two-family dwelling or

       in connection with a residential unit of condominium property as defined in

       Chapter 5311. of the Revised Code, within sixty days from the date on which
Richland County, Case No. 2021 CA 0039                                                   11


        the last labor or work was performed or material was furnished by the

        person claiming the lien * * *

        {¶28} The matter before us involves a single family dwelling, so Zara was

obligated to file an affidavit within sixty days from the last date on which it performed labor

or work or furnished material.

        {¶29} Revised Code 1311.06, on its face, provides direct instruction regarding the

content and filing of a valid mechanic’s lien. The relevant caselaw and Revised Code

regarding whether strict or substantial compliance with R.C. 1311.06 is required to create

a valid mechanic’s lien that attaches to the subject property is far less clear.

        {¶30} Revised Code 1311.22, captioned “Liberal Construction” states that

substantial compliance with the elements of 1311.06 is sufficient for the validity of the

lien:

               Sections 1311.01 to 1311.22 of the Revised Code are to be

        construed liberally to secure the beneficial results, intents, and purposes

        thereof; and a substantial compliance with those sections is sufficient for

        the validity of the liens under those sections, provided for and to give

        jurisdiction to the court to enforce the same.

        {¶31} A version of this statute has been in effect since 1917 as noted by Park v.

Williamson Heater Co., 28 Ohio Dec. 141, 149 (Ohio Com.Pl.1917), aff'd, (1st Dist.

Hamilton May 20, 1918):

        Section 8323-8 G. C. provides as follows:

        “This act is hereby declared to be a remedial statute and to be construed

        liberally to secure the beneficial result, intent, and purposes thereof; and a
Richland County, Case No. 2021 CA 0039                                                    12


       substantial compliance with its several provisions shall be sufficient for the

       validity of the lien or liens hereinbefore provided for and to give jurisdiction

       to the court to enforce the same.”

       {¶32} Further suggesting a liberal application of R.C. 1311.06, Chapter 1311 has

been deemed remedial: “The mechanics' lien statutes are remedial legislation, designed

to protect the wage earner, furnisher of materials, and contractor whose work, goods, and

skill create the structures to which the lien in part attaches.” Wayne Bldg. & Loan Co. of

Wooster v. Yarborough, 11 Ohio St.2d 195, 217–18, 228 N.E.2d 841 (1967).                       The

legislature has acted to insure that remedial statutes are construed liberally:

              Remedial laws and all proceedings under them shall be liberally

       construed in order to promote their object and assist the parties in obtaining

       justice. The rule of the common law that statutes in derogation of the

       common law must be strictly construed has no application to remedial laws;

       but this section does not require a liberal construction of laws affecting

       personal liberty, relating to amercement, or of a penal nature.

R.C. 1.11.

       {¶33} While this caselaw and Revised Code language suggests a liberal

interpretation of R.C. 1311.06 where substantial compliance with the Code is sufficient to

establish the validity of a mechanic’s lien, the Supreme Court of Ohio’s decisions mandate

a different conclusion:

              Notwithstanding the statutory provision for liberal construction of the

       mechanics lien law the Supreme Court of Ohio held that these statutes were

       in derogation of common law and must be strictly construed with respect to
Richland County, Case No. 2021 CA 0039                                                  13


       compliance with the statutory steps to obtain the lien and liberally construed

       after the lien attached. Robert V. Clapp Co. v. Fox, 124 Ohio St. 331, 178

       N.E. 586; C. C. Constance & Sons v. Lay, 122 Ohio St. 468, 172 N.E. 283.

       In Miller v. Kyle, 85 Ohio St. 186, 193, 97 N.E. 372, the Supreme Court, in

       construing the Negotiable Instruments Act, said ‘That statutes in derogation

       of the common law shall not by construction receive a meaning beyond that

       of the terms which they employ.’ Id. 195, 97 N.E. 373.”

In re Summit Hardware, Inc., 302 F.2d 397, 401 (6th Cir.1962).

       {¶34} The strict construction requirement was reaffirmed the Supreme Court of

Ohio in C.C. Constance & Sons v. Lay, 122 Ohio St. 468, 469, 172 N.E. 283, 283–84

(1930) and Robert V. Clapp Co. v. Fox, 124 Ohio St. 331, 333–35, 178 N.E. 586, 587–

88, 10 Ohio Law Abs. 701 (1931) and it is regularly revisited, but still creates confusion:

              This issue has been repeatedly addressed by the Ohio Courts,

       however, the law is still a bit vague. The principal question that has plagued

       the courts is whether the mechanics lien statutes are to be treated as

       remedial and therefore are to be construed liberally, or whether they are to

       be strictly construed as being in derogation of the common law. (See

       discussion 36 Ohio Jurisprudence 2d Mechanics' Liens s 14.) The Supreme

       Court of Ohio indicates that neither of these broad rules is satisfactory, for

       the statutes must be strictly construed in some respects and liberally

       construed in others. Furthermore, this Court must follow the construction

       given by the Supreme Court of Ohio in determining the validity of the

       mechanic's lien in question.
Richland County, Case No. 2021 CA 0039                                                  14


In re Johnson, Inc., 19 B.R. 706, 707 (Bankr. N.D. Ohio 1982) on reconsideration,

21 B.R. 90 (Bankr. N.D. Ohio 1982).

      {¶35} Justice Herbert questioned the accuracy and applicability of the strict/liberal

interpretation dichotomy in Gebhart v. United States, 172 Ohio St. 200, 212–15, 174

N.E.2d 615, 623–24 (1961):

             Although we agree with the decision in the Clapp case, we question

      the necessity of paragraph one of the syllabus in that case, which states:

             ‘Mechanics' lien statutes create rights in derogation of the *213

      common law and should therefore be strictly construed as to question (sic)

      whether a lien attaches, but their procedural and remedial provisions should

      be liberally construed, after the lien has been created.’

             The rule stated in 36 Ohio Jurisprudence (2d), 445 and 512, Sections

      14 and 68, seems to be taken from this paragraph of the syllabus in the

      Clapp case and yet it seems by its very statement to raise other questions.

      When does a lien attach and what remains to be construed liberally after

      the lien has been created? Although this distinction between strict and

      liberal construction seems to have come down over the years, the writer

      questions its accuracy and applicability today. It is never contended that

      Section 1311.14, Revised Code, the last sentence of which provides, ‘this

      section shall, as to mortgages contemplated by this section, control over all

      other sections of the Revised Code relating to said mechanic's,

      materialmen's, contractor's, subcontractor's, laborer's, and all liens that can

      be had under sections 1311.01 to 1311.68, inclusive, of the Revised Code,
Richland County, Case No. 2021 CA 0039                                                   15


       and shall be liberally construed in favor of such mortgagees, a substantial

       compliance by such mortgagees being sufficient,’ is in derogation of the

       common law.

       {¶36} In 1993, the Supreme Court of Ohio reaffirmed the strict construction

requirement without addressing Justice Herbert’s concerns:

              In Robert V. Clapp Co. v. Fox (1931), 124 Ohio St. 331, 178 N.E.

       586, paragraph one of the syllabus, this court held: “Mechanics' lien statutes

       create rights in derogation of the common law and should therefore be

       strictly construed as to question whether a lien attaches, **1031 but their

       procedural and remedial provisions should be liberally construed, after the

       lien has been created.” See, also, C.C. Constance & Sons v. Lay (1930),

       122 Ohio St. 468, 469, 172 N.E. 283, 283 (The statutory steps to establish

       a mechanic's lien must be followed, “and in that respect the law is strictly

       construed and applied.”).

Crock Constr. Co. v. Stanley Miller Const. Co., 66 Ohio St.3d 588, 592, 613 N.E.2d

1027, 1030–31 (1993).

       {¶37} The language compelling strict construction is clear, but the decision of the

Sixth District Court of Appeals preserves uncertainty regarding application of the rule.

The Sixth District reviewed several cases it characterized as applying a strict construction

and others applying a liberal construction and held that an obvious error regarding the

year the work was performed did not invalidate the affidavit:

              Here, appellant's affidavit set forth all of the information required by

       R.C. 1311.06, although there was a clerical error with the year that the work
Richland County, Case No. 2021 CA 0039                                                16


       was performed. The affidavit was signed by appellant's president on

       February 10, 2012, and was filed on February 17, 2012, yet the dates when

       the work was first and last performed were set forth as May 6, 2012 and

       December 15, 2012. Clearly, the work could not have been performed and

       completed after the affidavit was signed and filed. There was no dispute

       about when the work was performed. Given that R.C. 1311.22 provides that

       substantial compliance with the mechanic's lien statutes is sufficient for a

       valid lien and it is evident that appellant's affidavit is in substantial

       compliance with the requirements of R.C. 1311.06, we find that appellant's

       mechanic's lien is valid.

Burroughs Framing Specialists, Inc. v. 505 W. Main St., L.L.C., 6th Dist. No. OT-14-001,

2014-Ohio-3961, 18 N.E.3d 1253, ¶ 31.

       {¶38} The Second District Court of Appeals found that Burroughs “directly

conflicts with the decisions of this Court” and concluded that an error in the date that the

last work was completed could not be corrected by a later affidavit. SRS Distrib., Inc. v.

Axis All., LLC, 2nd Dist. No. 28607, 2020-Ohio-1529, 153 N.E.3d 953, appeal not allowed

sub nom. SRS Distrib., Inc. v. Axis All., L.L.C., 159 Ohio St.3d 1476, 2020-Ohio-4045,

150 N.E.3d 967, ¶ 21-24.

       {¶39} The cases cited by Burroughs highlight confusion or recalcitrance regarding

the application of a strict construction analysis of compliance with R.C. 1311.06 in the

context of the precedent and Revised Code Sections that permit substantial compliance.

Nevertheless, we are unable to ignore the mandate issued by the Supreme Court of Ohio
Richland County, Case No. 2021 CA 0039                                                   17


regarding strict construction of the requirements and will endeavor to restrict our analysis

to the plain language of R.C. 1311.06 to determine the validity of Zara’s mechanic’s lien.

                                      AMOUNT OF LIEN

       {¶40} Zara Construction filed a lien with a specific amount and later filed what it

described as an amended lien with a different, lower amount. The trial court found that

“Plaintiffs attempt to amend its affidavit to state a revised amount due of $114,632.30 is

prima facie evidence that affiant knowingly attested to an incorrect amount in its original

affidavit, thus rendering it invalid.” In support of the trial court, the Belcastros cite to Busy

Bee Restoration, Inc. v. A-A Blue Print Co. Summit C.P. No. CV 2013063056, 2014 Ohio

Misc. LEXIS 24449 but that case is factually distinguishable and the holding insufficiently

broad to apply to this case. In Busy Bee, the lienholder attempted to file a lien “to secure

payment for services that have not been rendered.” Busy Bee at *33. Because R.C.

1311.06 permits liens only for “labor or work or furnished any material to the improvement

giving rise to the claimant's lien” the lien in Busy Bee was invalid regardless of the amount,

so that holding is not instructive.

       {¶41} Revised Code 1311.06 requires that a potential lien claimant make and file

“an affidavit showing the amount due over and above all legal setoffs.” The statute

contains no requirement that the amount be agreed upon by the parties, nor does it

contain any instruction or limitations regarding how the amount may be calculated. A

dispute over the amount due is not unexpected and may be a part of every case involving

a mechanic’s lien, but we do not agree that dispute serves to invalidate the lien.

       {¶42} In Warne v. Bamfield, 5th Dist. Guernsey No. 2005-CA-33, 2006-Ohio-850,

¶ 19, we found that a lien was still valid and sufficiently explicit when the lienholder “did
Richland County, Case No. 2021 CA 0039                                              18


not estimate the value of the credits and setoffs”. In that case, as in the case now before

us, “[t]he value of the [appellant’s] work and [appellee’s] credits and setoffs” were in

dispute. The amount described in the lien in Warne was higher than the amount admitted

as due during trial. We acknowledge that the amounts involved in the case before us

differs significantly from the amounts in Warne, but as the principals are the same, we

find that we must reach the same conclusion in this case. Accord In re Qualstan Corp.,

303 B.R. 149, 156–57 (“NCB cites to no authority which would invalidate a lien of

asserting a smaller amount than what is actually owed. * * * This Court will not invalidate

the lien of Conie or question its veracity because it stated a smaller amount.”); Regency

Centre Dev. Co. v. Constr. Dimensions, Inc., 8th Dist. Cuyahoga No. 81171, 2003-Ohio-

5067, ¶ 64 ( “That the amount of a lien is undetermined does not mean the lien is invalid,

no more than the fact that the amount stated in an affidavit is in excess of the correct

amount would render an affidavit invalid.”); Tucker Construction, Inc. v. Kitchen (March

1, 1995), Summit App. No. 16636, *3 (“On the contrary, the Ohio Supreme Court has held

that a mechanic's lien in an amount in excess of the actual amount due is not, for that

reason, rendered invalid.”) Thompson Thrift Construction v. Lynn, 5th Dist. No. 16 CAE

10 0044, 2017-Ohio-1530, 89 N.E.3d 249, ¶¶ 78-79 (“Courts have held that a lien is not

invalidated if the stated amount is incorrect when the lienholder testifies to the amount of

the lien.”); Thomas v. Huesman, 10 Ohio St. 152, 158–59 (1859) (“The fact of the amount

claimed to remain due upon the account being stated at $951.05, when in fact there

appears to have been only $891.53, very obviously can be no objection to the goodness

of the account to secure a lien for the amount actually due. That the greater includes the

less is a conclusive answer to this objection.”)
Richland County, Case No. 2021 CA 0039                                               19


       {¶43} We find that Zara included an amount due in compliance with R. C. 1311.06

and the fact that amount was later lowered by the sworn testimony of the lienholder does

not serve to invalidate Zara’s lien.


                            COMPUTATION OF AMOUNT DUE


       {¶44} The trial court attacks the computation of the amount due as well,

contending that the statement in the affidavit that the amount was calculated per the

contract was not true and that falsehood invalidates the affidavit.

       {¶45} As we have noted, the affidavit need only show the amount due over and

above all legal set offs. Revised Code 1311.06 contains no requirement that the affiant

describe how the amount was calculated and we find that the inclusion of such language

is surplusage and does not serve to invalidate the lien. We acknowledge that this issue

may have an impact on the calculation of the amount due, credits owed or other financial

issues, but we do not agree that it will serve to invalidate the lien. Zara’s lien must arise

from an express or implied contract, but R.C. 1311.06 does not require that Zara describe

the source of the lien within the affidavit creating the lien.

       {¶46} The trial court limits its analysis of the source of the mechanic’s lien to the

written contract, but Zara has claimed compensation under implied contracts through the

theories of unjust enrichment and quantum meruit. We have held that “[a] subcontractor

can file a mechanic's lien to secure payment for work or labor or material in furtherance

of any improvement undertaken by virtue of a contract, express or implied. R.C. 1311.02.”

Thompson Thrift Construction v. Lynn, 5th Dist. No. 16 CAE 10 0044, 2017-Ohio-1530,

89 N.E.3d 249, ¶ 65.
Richland County, Case No. 2021 CA 0039                                                  20


       {¶47} Zara may rely on work performed pursuant to an express or implied contract

to calculate its lien, and Chapter 1311 does not impose a requirement upon a lienholder

to calculate a lien pursuant to the terms of a written contract to create a lien that satisfies

the elements of R.C. 1311.06.

       {¶48} The trial court’s reliance upon the assertion that the claims were brought

pursuant to the contract with the homeowners and its implication that the lien must be

based upon labor and materials provided pursuant to a written, express contract is

erroneous as the Revised Code contains no such requirement.


                               LAST DAY OF WORK

       {¶49} Zara was obligated to state in its affidavit “the first and last dates that the

lien claimant performed any labor or work or furnished any material to the improvement

giving rise to the claimant's lien” and that affidavit must be recorded within sixty days of

the last day the lien claimant performed work or furnished material to establish a valid

lien. (R.C. 1311.06) Zara’s first affidavit states that the last date of work was April 9, 2019.

The trial court found that “Plaintiff failed to meet its burden of proof by a preponderance

of the evidence that the last day of work performed on the Belcastro home was April 9,

2019.” (Judgment Entry, April 21, 2020, p. 6).

       {¶50} The trial court’s reference to a preponderance of the evidence “was an

improper standard for the trial court to use because this requires a higher degree of proof

and consideration of the weight of the evidence which is improper in addressing a motion

for directed verdict.” (Citations omitted.) Lorenz v. Young, 5th Dist. Tuscarawas No. 2005

AP 06 0046, 2005-Ohio-6190, ¶ 28. Instead, the trial court was required to construe the

evidence most strongly in favor of Zara and, before granting a directed verdict, conclude
Richland County, Case No. 2021 CA 0039                                                  21


that reasonable minds could only reach one conclusion upon the evidence submitted and

that conclusion was adverse to Zara.

       {¶51} The trial court contends that the last day of work was revealed by Stephen

Marek who testified:

       Q. In fact, after that framing inspection, no other work was performed by

       Zara Construction. Correct?

       A. I think that's true.

       Q. Right. So Zara's last day of work was March 29th, 2019, when that

       framing inspection was completed. Right?

       A. That's probably true.

Transcript, p. 455, lines 6-11.

       {¶52} However, Marek later testified on redirect that Zara was still working on the

project on April 9, 2019:

       Q. So you indicated something about March 29th, 2019, the last day of work

       on site. Up until April 9th, 2019, or between that time frame, March 29, 2019,

       and April 9, 2019, do you have knowledge as to what Joe was doing in

       furtherance of the project from his office?

       A. Okay. Between -- I'm sorry. Give me the dates again.

       Q. March 29, 2019, and April 9, 2019. April 9th was the date of the

       termination letter.

       Q. Do you know what Zara was doing from his office in furtherance of trying

       to make progress on the project?
Richland County, Case No. 2021 CA 0039                                                   22


       A. I think he was still looking for -- yeah, to continue on soliciting

       subcontractor bids, yeah.

       Q. Okay. So he was still -- was he still working in furtherance of the project?

       A. I believe so, yes.

Trial Transcript, p. 478, line 18 to p. 479, line 8.

       {¶53} Joseph Zara also confirmed that he was working toward completion of the

home until April 9, 2019:

       Q. That's all I wanted to ask you about that. Let's talk about these liens for

       a minute. Up until the time of April 9th, 2019, when you received the notice

       of termination, whether you were on site or off site, as a company, were you

       still working on the project?

       A. Yes. We worked on the site, but yes.

       Q. Okay. So, like, what kind of activities would you be doing between, like,

       the end of March and April 9th?

       A. Retrieval and searching for documents, paperwork that was being

       requested.

       Q. Would you be working with your subs to get them going?

       A. Yes.

       Q. Before you got this notice of termination, are you trying to continue to

       purchase material, serve the customer, coordinate with your subs?

       A. Yes, absolutely. We did not stop working towards fulfilling the contract

       and finishing that house until termination.

Trial Transcript, p. 348, line 10 to p. 349, line 2.
Richland County, Case No. 2021 CA 0039                                                 23


       {¶54} Revised Code 1311.06 contains no requirement that the labor or work in

furtherance of the project occur at the construction site, but only that the affidavit contain

the last date of work performed. We find that Zara satisfied that requirement and that the

record contains evidence that April 9th was the last date work was performed in

furtherance of the project sufficient to withstand the motion for directed verdict.

       {¶55} Finally, we note that the trial court included a finding in its judgment entry

that creates confusion regarding its decision with regard to the last date of work

requirement of R.C. 1311.06.       Though the trial court concluded that Zara failed to

establish that April 9th was the last date of work by a preponderance of the evidence,

earlier in the entry the trial court found that “the original mechanic's lien was timely filed,

but is otherwise invalid and did not attach to the property* * * .” (Judgment Entry, April 21,

2020, p. 4). The trial court’s conclusion that there was insufficient proof of the last date of

work suggests that it found that the lien was not timely filed, but that ruling would conflict

with its prior statement. Because we have found that the record contains sufficient

evidence to establish that April 9th was the last day of work, at least in the context of a

motion for directed verdict, this conflict is of no consequence to our decision but may play

a role in any future analysis.

       {¶56} After a review of the record, we find sufficient evidence to support a

conclusion that Zara’s first affidavit satisfied the requirements of R.C. 1311.06. The

parties conceded that this affidavit was filed timely and the Belcastros do not contend that

it failed to contain a description of the property to be charged with the lien; the name and

address of the person to or for whom the labor or work was performed or material was

furnished; the name of the owner, part owner, or lessee, if known; and the name and
Richland County, Case No. 2021 CA 0039                                                  24


address of the lien claimant. We find that the affidavit contained a valid statement of the

amount due over and above all legal setoffs and that assertion was not invalidated by a

failure to describe the underlying calculations that produced that number. Further, we

find that the face of the affidavit does not show that it was filed outside the sixty-day

statutory time period allowed for perfecting a mechanics lien and that the filing of an

amended lien does not invalidate the initial lien as the first lien contains all of the required

information.

       {¶57} We recognize that the material assertions of the affidavit are contested by

the parties, but we find that the information presented by Zara at trial regarding the lien

were sufficient to survive a motion for directed verdict attacking the validity of the lien.

We find that “there is substantial competent evidence supporting the position of the

nonmoving party and reasonable minds might reach different conclusions” so we find that

the trial court’s grant of a directed verdict on this issue was in error. Hawkins v. Ivy, 50

Ohio St.2d 114, 115, 363 N.E.2d 367 (1977).

       {¶58} Zara’s first assignment of error is well taken and granted.

                                               II.

                      QUANTUM MERUIT/UNJUST ENRICHMENT

       {¶59} In its second assignment of error, Zara claims the trial court improperly

granted a directed verdict the Belcastro on the claims of unjust enrichment and quantum

meruit.

       {¶60} Unjust enrichment and quantum meruit are doctrines “derived from the

natural law of equity” and share the same essential elements. Maghie & Savage, Inc. v.

P.J. Dick, Inc., 10th Dist. No. 08AP–487, 2009-Ohio-2164, 2009 WL 1263965, ¶ 33. A
Richland County, Case No. 2021 CA 0039                                               25


party seeking relief under either doctrine must show: (1) a benefit conferred by a plaintiff

upon a defendant; (2) knowledge by the defendant of the benefit; and (3) retention of the

benefit by the defendant under circumstances where it would be unjust to do so without

payment. A N Bros. Corp. v. Total Quality Logistics, L.L.C., 12th Dist. No. CA2015-02-

021, 2016-Ohio-549, 59 N.E.3d 758, ¶ 42.

       {¶61} “The doctrines differ with respect to the calculation of damages—damages

for unjust enrichment are ‘the amount the defendant benefited,’ while damages for

quantum meruit are ‘the measure of the **1040 value of the plaintiff's services, less any

damages suffered by the other party.’ U.S. Health Practices, Inc. v. Byron Blake, M.D.,

Inc. (Mar. 22, 2001), 10th Dist. No. 00AP–1002, 2001 WL 277291.” Meyer v. Chieffo, 10th

Dist. No. 10AP-683, 193 Ohio App.3d 51, 2011-Ohio-1670, 950 N.E.2d 1027, ¶ 37.

       {¶62} In the absence of fraud, illegality, or bad faith, however, a plaintiff may not

recover in quantum meruit when an express contract governs the parties' obligations.

Aultman Hosp. Ass'n v. Community Mut. Ins. Co., 46 Ohio St.3d 51, 55, 544 N.E.2d 920

(1989). Likewise, when competent parties contract, and no fraud or illegality is involved,

unjust enrichment cannot be claimed. Ullmann v. May, 147 Ohio St. 468, 476, 72 N.E.2d

63 (1947). “The law does not recognize the coexistence of a quasi contract and an

express contract covering the same subject.” Williams v. Goodyear Aircraft Corp., 84 Ohio

App. 113, 117, 85 N.E.2d 601, 604 (9th Dist.1948).

       {¶63} The written contract between Zara and the Belcastros called for payments

to be made “on the basis of an application for payment submitted to the order by the

contractor as the work progresses.” (Defendants Exhibit A, contract, page 1, paragraph

three). The contract provided that those payments were to be made as follows “1/4 at
Richland County, Case No. 2021 CA 0039                                              26


Contract Initiation, 1/4 at Framing Dry In, 1/4 at Finished Drywall, ¼ at Finish Final with

Final Approved Inspection Occupancy Permit Issuance.” (Id. at page 1, paragraph two).

In the case before us, it is uncontested that the second progress payment had been made

in response to an application by Zara and that Zara had begun work for the next stage of

construction. Prior to completion the relationship between the parties degenerated to the

point that the Belcastros decided to terminate the contract pursuant to paragraph 14(b)

of the contract. The Belcastros delivered a notice of termination to Zara and, shortly

thereafter, Zara ceased all work on the project.

       {¶64} Zara claims it provided materials and labor toward the completion of the

project after the second progress payment for which it has not been paid. Zara claims it

pursued an action under quantum meruit or unjust enrichment because the written

contract terms do not address how the contractor may recover payment for work done in

between progress payments when the owner terminates the contract. The Belcastros did

not contend the work was not completed, but only that no payment was owed as the

written contract provides a solution.

       {¶65} The trial court granted a directed verdict to the Belcastros on this claim

based upon its reading of paragraph 14(b) of the contract. The trial court claimed that

provision was unambiguous and provided a solution to the current factual situation. That

section states:

              Owner's Termination. The owner may, on one week's notice to the

       contractor terminate this contract before the termination date hereof, and

       without prejudice to any other remedy he may have, when the contractor

       defaults in performance of any provision herein, or fails to carry out the
Richland County, Case No. 2021 CA 0039                                                  27


      construction in accordance with the provisions of the contract documents.

      On such termination the owner may take possession of the worksite and all

      materials, equipment, tools, and machinery thereon, and finish the work in

      whatever way he deems expedient. lithe unpaid balance of the contract sum

      at the time of such termination exceeds the expense of finishing the work,

      the owner will pay such excess to the contractor. If the expenses of finishing

      the work exceeds the unpaid balance at the time of termination the

      contractor agrees to pay the difference to the owner. On such default by the

      contractor, the owner may elect not to terminate the contract, and in such

      event he may make good the deficiency in which the default consists, and

      deduct the costs from the progress payment due to the contactor.

      {¶66} The trial court’s analysis of the issue concludes with the following:

             In order to avail itself of the quantum meruit and/or unjust enrichment

      theories of recovery Plaintiff attempts to argue that the express contract that

      Plaintiff drafted is silent on what should happen when the contract is

      terminated by the owner between two payment milestones. The Court finds

      this theory of relief disingenuous, as paragraph 14 of the contract expressly

      provides the means to calculate a fair payment under just such a scenario.

             Also important to the court's decision is the long accepted tenet in

      contract interpretation that, if there are ambiguities in a contract, the

      document will be strictly construed against the party who drafted it or

      selected its language. Plaintiff Zara Construction, Inc. drafted the contract

      in dispute in this matter. If Plaintiff finds the contract ambiguous as to the
Richland County, Case No. 2021 CA 0039                                               28


       correct procedure for calculating damages where the owner terminated the

       contract between payment milestones, it has no one but itself to blame. The

       Court finds no such ambiguity.

       {¶67} While the trial court does not specifically cite section (b) of paragraph

fourteen of the contract, that is the only section that describes the consequences of a

contract terminated by the owner.

       {¶68} Paragraph 14(b) applies to circumstances where the “contractor defaults in

the performance of any provision herein, or fails to carry out construction in accordance

with the provisions of the contract documents.” The plain language of paragraph 14(b)

requires proof of the delivery of the requisite notice and a finding that Zara defaulted

before the Belcastros could successfully terminate the contract and complete

construction.

       {¶69} The trial court did not find that Zara was in default or that it breached any

part of the contract before it issued a directed verdict. Instead, the Belcastros’ allegation

that Zara breached the contract was presented to the jury. The jury returned a verdict in

favor of Zara finding that it had not breached the contract. These facts lead us to the

conclusion that the trial court’s holding that paragraph 14(b) of the contract addressed the

circumstances presented to it was error, because the record contains no finding that Zara

defaulted, an unambiguous requirement of that section of the contract. Further, we hold

that the record contains sufficient evidence to present a question to the jury regarding

whether Zara was entitled to damages under a theory of either unjust enrichment or

quantum meruit as it is uncontested that Zara provided labor and materials after the third
Richland County, Case No. 2021 CA 0039                                              29


payment for which it has not received payment and the contract contains no express or

implied provision addressing compensation for those services or materials.

       {¶70} Zara’s second assignment of error is well taken and granted.

       {¶71} The decision of the Richland County Court of Common Pleas is reversed

and this matter is remanded to the trial court for further proceedings consistent with this

opinion.

By: Baldwin, J.

Gwin, P.J. and

Delaney, J. concur.